Title: From George Washington to Thomas Paine, 17 March 1782
From: Washington, George
To: Paine, Thomas


                        
                            Sir,
                            Phila. March 17th 1782
                        
                        I would spend an evening with you with much pleasure, were it in my power—but, I had fixed upon Wednesday to
                            leave the City, and if the Secretary at War—with whom I have business—should arrive in time, I still shall do it.
                        Tuesday I am under a particular engagement—& the Evening of every Monday I meet the Financier
                            & some other public Officers at his Office on general matters—how far this meeting can be dispensed with, Mr
                            Morris—from his knowledge of the business that would come before it—can best determine—This inclination, as it may be
                            signified to you, shall concern me; & I will Meet him at your quarters, or his office as you may agree.
                        My sentiments with respect to the evacuation of Charles Town, accords with yours; & I believe this
                            Post will be given up, notwithstanding the disaster which the Brest Fleet has met with; unless G: Britain can do more than
                            acquire a momentary superiority in the West Indies and on this Coast. I am with much esteem Sir Yr obedt Servt
                        
                            Go: Washington
                        
                    PS. Company prevented me from writing sooner